Case 5:21-cv-01124-EEF-MLH Document 6 Filed 05/03/21 Page 1 of 2 PageID #: 35




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

SPECIALISTS HOSPITAL -SHREVEPORT                    CIVIL ACTION NO. 21-cv-1124

VERSUS                                              JUDGE ELIZABETH E. FOOTE

SYNERGY MEDICAL, INC                                MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Specialists Hospital Shreveport, LLC (“Plaintiff”) filed this civil action in state

court for damages arising out of its purchase of surgical lamps that it claims were defective.

Defendant Synergy Medical, Inc. removed the case based on an assertion of diversity

jurisdiction, which puts the burden on it to set forth specific facts that show complete

diversity of citizenship of the parties and an amount in controversy over $75,000. The

allegations with regard to Defendant’s citizenship are adequate, but in order to determine

whether subject matter jurisdiction exists, more information is needed regarding the

citizenship of Plaintiff and the amount in controversy.

       The notice of removal alleges that Plaintiff “is a limited liability company whose

members are residents of and domiciled in the state of Louisiana.” “A party seeking to

establish diversity jurisdiction must specifically allege the citizenship of every member of

every LLC or partnership involved in a litigation.” Settlement Funding, L.L.C. v. Rapid

Settlements, Ltd., 851 F.3d 530, 536 (5th Cir. 2017). If the members are themselves

partnerships, LLCs, corporations or other form of entity, their citizenship must be alleged

in accordance with the rules applicable to that entity, and the citizenship must be traced
Case 5:21-cv-01124-EEF-MLH Document 6 Filed 05/03/21 Page 2 of 2 PageID #: 36




through however many layers of members or partners there may be.                   Mullins v.

TestAmerica Inc., 564 F.3d 386, 397-98 (5th Cir. 2009). Defendants must file an amended

notice of removal that specifically identifies the members of Specialists Hospital and

alleges their citizenship in accordance with these rules. Counsel for Plaintiff is directed to

cooperate with counsel for defendants in providing this information.

        The notice of removal states that Plaintiff is seeking rescission and return of the

purchase price of the surgical lamps as well as interest, statutory attorney’s fees, and costs.

Neither the petition nor the notice of removal give any hint as to the cost of the lamps or

the amount of damages sought by Plaintiff. In order to ensure that it has met its burden,

Defendant should include in its amended notice of removal specific facts that indicate that

the amount in controversy exceeds $75,000. Helpful information would include the price

of the lamps or any pre-suit settlement demands.

        The amended notice of removal is due no later than May 14, 2021.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 30th day of April,

2021.




                                         Page 2 of 2
